Citation Nr: 0712958	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to a compensable rating for bilateral hearing 
loss, for the period prior to January 22, 2005.

2. Entitlement to a disability rating in excess of 20 
percent, for bilateral hearing loss from January 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The veteran had active service from  June 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran a non-
compensable disability rating for bilateral hearing loss.

The Board notes that during the pendency of the veteran's 
appeal, the RO increased the veteran's evaluation from 0 
percent to 20 percent as of January 22, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issues remain in appellate status.


FINDINGS OF FACT

1. For the period prior to January 22, 2005, the veteran's 
bilateral hearing loss was manifested by Level III hearing 
impairment in both ears. (Table VI).

2.  Since January 22, 2005, the veteran's bilateral hearing 
loss has been manifested by Level V hearing impairment in 
both ears.  (Table VI).


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral 
hearing loss, prior to January 22, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).
2. The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss, from January 22, 2005, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has established an adjudicatory scheme to assist and 
advise claimants throughout the claims process on how to 
receive the maximum benefit available. See 38 U.S.C.A. 
§§ 5103(a), 5103A, 5104, 7105(d)(1).  The issue on appeal 
arises from an original claim for service connection for 
bilateral hearing loss.  The Court recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, §5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); See Dunlap v. Nicholson, No 03-320 
(U.S. Vet. App. March 22, 2007).  In this case, the veteran's 
claim was granted, and a disability rating and effective date 
assigned, in a January 2004 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  Id. 

The Court has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  The Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 
500-501.  Thus VA is only required to provide 
presubstantiation notice.  See Dunlap. 

VA is required to advise the appellant of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  The Statement of the Case (SOC) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim. 38 U.S.C.A. §7105(d)(1); 38 C.F.R. 
§ 19.29 (2006).  The VA also has a duty to notify the 
appellant of the evidence considered and the reasons and 
bases for any denied benefit.  38 U.S.C.A. § 5104(b); 
38 C.F.R. § 3.103(b). 

In the October 2004 SOC, the RO included specific tables from 
38 U.S.C.A. § 4.85 explaining the rating process for hearing 
loss with an explanation of how to obtain the maximum benefit 
allowed.  They also included a list of the evidence 
considered and the reasons and bases for the decision.  The 
February 2005 Supplemental Statement of the Case (SSOC) also 
contained such information.  Therefore the notice given to 
the veteran satisfies the requirements regarding VA's duty to 
notify. 38 U.S.C.A. § 5104(b), 7105(d)(1); 38 C.F.R. 
§§ 3.103(b), 19.29; See Dingess; See Also Dunlap.  

Additionally, the claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The RO notes that the 
veteran's service medical records were destroyed in the 
National Personnel Records Center fire of 1973.  The claims 
file contains the veteran's statements in support of his 
claim as well as VA and private post-service treatment and 
examination reports.  38 U.S.C.A. § 5103A;  See Dingess 
at 491, 493, 500-501.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  The veteran was 
provided examinations pertaining to the increased rating 
claim for hearing loss on November 2003 and January 2005.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.

Consequently, the Board finds that VA complied with the 
notice requirements  under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of the initial increased ratings on appeal.  Dingess at 491, 
493, 500-501.  Therefore all duties to notify and assist have 
been met and the appellant is not prejudiced by the Board 
deciding this claim.

Discussion

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's hearing loss award is effective August 
4, 2003, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider records prior to August 2003 which are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

The veteran is claiming entitlement to a compensable rating 
for bilateral hearing loss prior to January 22, 2005 and a 
disability rating in excess of 20 percent as of January 22, 
2005.  Disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating 
hearing loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of defective hearing range from non-compensable 
to 100 percent, based upon organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles 
per second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  See 38 
C.F.R. § 4.85, Table VI.  Table VII is then used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used,  
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

It is noted that the veteran's service-connected hearing loss 
has been rated as non-compensable through January 21, 2005 
and at 20 percent as of January 22, 2005 under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

A November 2003 VA audiometric examination contained an 
authorized audiological evaluation reflecting pure tone 
thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
70
65
70
LEFT
45
65
60
70

The puretone average in the right ear was 64 decibels and the 
puretone average in the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in each ear.  

Based on the above audiological findings, the veteran is 
shown to have Level III hearing impairment in each ear.  
Under  Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant application of 38 C.F.R. § 4.86.  

However, a VA audiometric examination on January 22, 2005 
contained an authorized audiological evaluation reflecting 
pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
65
LEFT
60
65
65
65

The puretone average in each ear is 64 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in each ear.  These audiological findings show Level V 
hearing impairment in the each ear.  Although an exceptional 
pattern of hearing impairment is demonstrated, the numerical 
designation under Table VIA is Level V and therefore no 
change in designation can be made.  38 C.F.R. § 4.86(b).  
Under Table VII, this warrants a 20 percent disability 
rating.  

The Board notes that the claims file contains uninterpreted 
private audiometric tests dated February 2004 through May 
2004.  The Court, in Kelly v. Brown, 7 Vet. App. 471 (1995), 
stated that the Board could not interpret graphical 
representations of audiometric data.  Rather, the examiner 
must provide numerical results.  In any event, the puretone 
threshold data must be accompanied by a specific controlled 
speech discrimination test (Maryland CNC).  38 C.F.R. 
§ 4.85(a).  The Board, therefore, finds that the February 
2004 through May 2004 private examinations can provide no 
competent basis for rating the severity of the veteran's 
hearing loss for VA compensation purposes.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes  
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
accurately rated for his disability by the regular rating 
schedule.  The veteran argues that an extra-schedular rating 
is warranted because his hearing impairment in a noisy 
environment is much greater than when measured in the 
controlled environment of a VA audiological examination.  But 
this is true of most veterans with hearing loss.  The loss is 
measured in a controlled environment, but the ratings 
provided by the schedule are designed to reflect the 
resulting impairment in earning capacity in civil 
occupations.  38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Entitlement to a compensable evaluation for bilateral 
hearing loss, between August 4, 2003 and January 21, 2005 is 
denied. 

2. Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss, as of January 22, 2005 is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


